Citation Nr: 0204603	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  99-20 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to May 1975.

This appeal arises from the September 1998 rating decision 
from the Department of Veterans Affairs (VA) Huntington, West 
Virginia Regional Office (RO) that denied the veteran's claim 
for service connection for migraine headaches.  


REMAND

On her substantive appeal, the veteran indicated that she 
wanted a hearing at the RO before a Member of the Board.  At 
the RO hearing, before RO personnel, in March 2000, the 
veteran additionally indicated she wanted a hearing before a 
Member of the Board.  The veteran's representative in April 
2002 indicated that the veteran had requested a Travel Board 
hearing and reiterated at the RO hearing that she wanted a 
hearing before the Board at the RO.  The abovementioned Board 
hearing has not been held.  Travel Board hearings are 
scheduled by the RO.

Additionally, by rating action of May 2001, the Huntington, 
West Virginia RO denied the veteran's claim for special 
monthly pension.  In July 2001, the veteran submitted a 
statement that can be considered a Notice of Disagreement as 
to the denial of special monthly pension.  While not 
specifically disagreeing with the rating action, she did 
write this statement disagreeing with the findings of the 
rating action on the bottom of the document.  The filing of a 
notice of disagreement initiates the appellate process, and 
the claim of entitlement to special monthly pension must be 
considered in connection with the current appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case must be REMANDED for the following:

1.  The veteran should be scheduled for a 
personal hearing before a Member of the 
Board of Veterans' Appeals at the 
Regional Office in accordance with 
applicable procedures for scheduling 
Travel Board hearings.  The appellant and 
her representative should be notified of 
the time and place to report.

2.  As to the disagreement with the 
denial of special monthly pension, the RO 
should prepare and furnish to the veteran 
a Statement of the Case and afford her 
the opportunity to file a substantive 
appeal with regard to this issue.  A 
substantive appeal must be timely 
submitted for this issue to be the 
subject of a perfected appeal.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




